SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

6
KA 13-00410
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RYAN P. BRAHNEY, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


DAVID P. ELKOVITCH, AUBURN, FOR DEFENDANT-APPELLANT.

RYAN P. BRAHNEY, DEFENDANT-APPELLANT PRO SE.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered October 25, 2012. The judgment convicted
defendant, upon a nonjury verdict, of murder in the second degree (two
counts), burglary in the first degree (two counts), criminal
possession of a weapon in the fourth degree and criminal contempt in
the first degree (two counts).

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence is unanimously dismissed and the judgment is
affirmed.

     Same memorandum as in People v Brahney ([appeal No. 2] ___ AD3d
___ [Mar. 20, 2015]).




Entered:   March 20, 2015                          Frances E. Cafarell
                                                   Clerk of the Court